Citation Nr: 1027607	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





INTRODUCTION

The Veteran served on active military duty from March 1980 to 
June 1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a left knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
left knee disorder, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an October 2007 rating decision, the issue of entitlement to 
service connection for a left knee disorder was denied.  The 
Veteran's substantive appeal as to this issue was received in 
July 2008.  However, in a June 2010 written statement, the 
Veteran stated that he wished to withdraw his appeal as to the 
issue of entitlement to service connection for a left knee 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  

With regard to this issue, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished to 
withdraw his appeal.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard to 
the issue of entitlement to service connection for a left knee 
disorder.  As such, the Board finds that the Veteran has 
withdrawn his claim as to this issue, and accordingly, the Board 
does not have jurisdiction to review the appeal as to the issue 
of entitlement to service connection for a left knee disorder, 
and it is dismissed.


ORDER

The claim of entitlement to service connection for a left knee 
disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


